Citation Nr: 1136630	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-23 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that denied the above claim.

In August 2011, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the August 2011 hearing, the Veteran stated that his service-connected back disability has worsened since the last VA examination.  He stated that he saw his private physician about every six months for his back disability and has been prescribed bed rest.  He was also scheduled for a magnetic resonance imaging (MRI) since his back has gotten worse.  

Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Given the Veteran's assertion that his service-connected low back disability has worsened since the last VA examination and the fact that the most recent VA examination was conducted in August 2007, a new examination is necessary to assess the current severity of the Veteran's disabilities.  

Finally, the Veteran's most recent private treatment records should be obtained on remand.  The Veteran stated during the August 2011 hearing that he was receiving treatment for his back from a private physician as the VA was far from his home.  He stated that he was last treated in March 2011 and, as stated above, was scheduled for an MRI.  The most recent treatment records contained in the claims file is from Dr. S.C. dated July 2008.  Therefore, the Veteran's private treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him subsequent to July 2008.  After securing the necessary release(s), obtain these records.  If these records are not available, a negative reply is required.

2.  After completion of the foregoing, schedule the Veteran for VA examination to determine the current level of impairment due to the service-connected low back condition.  The claim folder must be made available to the examiner for review. 

a)  The examination must include range of motion of the thoracolumbar spinal segment, expressed in degrees.  The examiner is asked to discuss how pain impacts the Veteran's low back range of motion.  The examiner should determine whether there is weakened movement, excess fatigability, functional loss due to pain to include during flare-ups or with repetitive use, or painful motion, and, if feasible, these determinations should be expressed in terms of the degree of additional limitation of motion. 

b)  The examiner is asked to comment on whether the Veteran has incapacitating episodes of intervertebral disc syndrome of the lumbar spine, that is, whether the condition requires bed rest prescribed by a physician and treatment by a physician, and, if so, the duration and frequency of the incapacitating episodes. 

The examiner is also asked to describe any neurological deficits attributable to the service-connected back condition.   

Complete rationale must be provided for the opinions expressed.

3.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


